DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2016 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022 was filed after the mailing date of the Notice of Allowance on 2/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-10 and 13-24 are allowable. The restriction requirement between species A and B , as set forth in the Office action mailed on 8/26/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/26/2021 is withdrawn.  Claims 11-12, directed to an unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Albert Ferro on 2/3/2022 and re-confirmed on 5/16/2022.

The application has been amended as follows: 

Claim 1:	A fluid diversion device for controlling fluid flow in a delivery system to deploy a prosthetic heart valve device, the fluid diversion device comprising:
a housing including a first side, a second side, a bore, and a plurality of channels traversing the housing from the first side through the bore to the second side, wherein the plurality of channels are configured to receive a corresponding plurality of tubes that extend from the first side through the bore to the second side of the housing, and wherein the bore extends laterally across the plurality of channels;
an occlusion member disposed in the bore, wherein rotation of the occlusion member enables selective occlusion of either a first subset of tubes of the plurality of tubes or a second subset of tubes of the plurality of tubes disposed in the plurality of channels; and
an actuator operably coupled to the occlusion member to enable selective positioning of the occlusion member in at least a first position that occludes the first subset of tubes and a second position that occludes the second subset of tubes for fluid communication in different directions relative to a first chamber and a second chamber of the delivery system to cause deployment and recapture of the prosthetic heart valve device.

Claim 10:	The fluid diversion device of claim 1, wherein a rate of fluid flow in each tube of the plurality of tubes is proportional to an angle of rotation of the occlusion member.

Claim 18:	A system for delivering a prosthetic heart valve device into a heart of a patient, the system comprising:
an elongated catheter body including a delivery control component that is hydraulically driven to deploy and recapture the prosthetic heart valve device relative to the heart of the patient;
a plurality of chambers including a first chamber and a second chamber operable to receive or expel fluid to hydraulically drive deployment and recapture of the prosthetic heart valve device; and
a fluid diversion device including:
a housing including a first side, a second side, a bore, and a plurality of channels traversing the housing from the first side through the bore to the second side, wherein the plurality of channels is configured to receive a corresponding plurality of tubes that extend from the first side through the bore to the second side of the housing, and wherein the bore extends laterally across the plurality of channels, 
an occlusion member disposed in the bore, wherein rotation of the occlusion member enables selective occlusion of either a first subset of tubes of the plurality of tubes or a second subset of tubes of the plurality of tubes disposed in the plurality of channels, and
an actuator operably coupled to the occlusion member to enable selective positioning of the occlusion member in at least a first position that occludes the first subset of tubes and a second position that occludes the second subset of tubes for fluid communication in different directions relative to the first chamber and the second chamber to cause deployment and recapture of the prosthetic heart valve device.

Claim 24:	A fluid diversion device for controlling fluid flow in a delivery system to deploy a medical device, the fluid diversion device comprising:
a housing including a plurality of channels configured to receive a corresponding plurality of tubes, and a bore that extends laterally across the plurality of channels; 
an occlusion member disposed in the bore, wherein rotation of the occlusion member selectively occludes either a first subset of tubes from the plurality of tubes or a second subset of tubes from the plurality of tubes; and
an actuator configured to enable rotation of the occlusion member to at least a first position and a second position such that the first subset of tubes and the second subset of tubes are alternatively occluded in the first position or the second position for fluid communication in different directions relative to a plurality of chambers of the delivery system operable to deploy and recapture the medical device.

Reasons for Allowance
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: (claim 1 and 18) a plurality of channels traversing the housing from the first side through the bore to the second side, wherein the plurality of channels are configured to receive a corresponding plurality of tubes that extend from the first side through the bore to the second side of the housing, the occlusion member enables selective occlusion of either a first subset of tubes of the plurality of tubes or a second subset of tubes of the plurality of tubes disposed in the plurality of channels; and the actuator enables selective positioning of the occlusion member in at least a first position that occludes the first subset of tubes and a second position that occludes the second subset of tubes for fluid communication in different directions relative to a first chamber and a second chamber of the delivery system to cause deployment and recapture of the prosthetic heart valve device or (claim 24) a plurality of channels configured to receive a corresponding plurality of tubes, and a bore that extends laterally across the plurality of channels, wherein rotation of the occlusion member selectively occludes either a first subset of tubes from the plurality of tubes or a second subset of tubes from the plurality of tubes, the actuator enables rotation of the occlusion member to at least a first position and a second position such that the first subset of tubes and the second subset of tubes are alternatively occluded in the first position or the second position for fluid communication in different directions relative to a plurality of chambers of the delivery system operable to deploy and recapture the medical device. As to claims 1 and 24, the closest prior art found was Shturman (20030120296). The device of Shturman is not structured to accommodate multiple channels/tubes. Its main purpose is to control flow of one tube via the actuator 75. Furthermore there was no support that selective occlusion could occur to enable fluid communication in different directions relative to a first chamber and a second chamber of the delivery system to cause deployment and recapture of the prosthetic heart valve device. As to claim 18, the closest prior art found was Deem (9,579,198) in view of Shturman (20030120296). Deem teaches the entire delivery device, but failed to teach the fluid diversion device (note Deem teaches one is used, however no structure for the device is given in the disclosure. Shturman teaches a fluid diversion device (see figure 3), but the combination still lacked the multiple channels/tubes. The device of Shurtman’s main purpose is to control flow of one tube via the actuator 75. Furthermore there was no support that selective occlusion could occur to enable fluid communication in different directions relative to a first chamber and a second chamber of the delivery system to cause deployment and recapture of the prosthetic heart valve device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771